724 S.E.2d 516 (2012)
Victoria Klotz GRECO
v.
PENN NATIONAL SECURITY INSURANCE COMPANY, Penn National Holding Corporation, Pennsylvania National Mutual Casualty Insurance Company, Carolina Home Exteriors, L.L.C., and Donald Joseph McKinnon.
No. 103A12.
Supreme Court of North Carolina.
April 12, 2012.
Robert E. Whitley, Kinston, for Greco, Victoria Klotz.
Deborah J. Bowers, Greensboro, for Penn National Security Insurance Company, et al.

ORDER
Upon consideration of the conditional petition filed on the 23rd of March 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 12th of April 2012."